         Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JAMES EVANS,

                                Plaintiff,

         -v-                                        CIVIL ACTION NO.: 20 Civ. 10124 (GBD) (SLC)

 DEPARTMENT OF CORRECTIONS; CYNTHIA                     ORDER GRANTING LEAVE TO AMEND
 BRANN; PATSY YANG; MARGARET EGAN,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

        Plaintiff James Evans, currently held in the Vernon C. Bain Center (“VCBC”), brings this pro

se action under 42 U.S.C. § 1983, alleging that the defendants are violating his federal

constitutional rights by not protecting him from contracting COVID-19. Fifty VCBC prisoners, not

including Evans, filed the original action that initiated the present action. The original action was

assigned to the Honorable George B. Daniels and opened under docket number 20 Civ. 8407;

Judge Daniels referred the matter to Magistrate Judge Stewart D. Aaron, who severed claims of

the original plaintiffs other than Plaintiff Michael Lee, and directed that the severed claims of the

49 other original plaintiffs be opened as 49 separate civil actions. See Lee v. Dep’t of Corrs., No.

20 Civ. 8407, ECF No. 7 (GBD) (SDA) (S.D.N.Y. Nov. 9, 2020). Plaintiff Lee thereafter filed an

amended complaint in the original action, which Evans – the Plaintiff in this action – signed.

Magistrate Judge Aaron then severed the claims of those new plaintiffs who had signed the

amended complaint, including those of Evans, into additional separate civil actions. Lee, No. 20

Civ. 8407, 19 (GBD) (SDA) (S.D.N.Y. Dec. 1, 2020). This action is one of those additional severed

civil actions.
         Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 2 of 13




       By order dated January 29, 2021, the court granted Evans’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court

grants Evans leave to file a second amended complaint within sixty days of the date of this order.

                                      I.      BACKGROUND

       In the original complaint in Lee, 20 Civ. 8407 (the “Original Complaint”), Plaintiff Michael

Lee initially sought to bring a class action on behalf of himself and other VCBC detainees, naming

as Defendants the Commissioner of the New York City Department of Corrections, Cynthia Brann;

“Health Director Commissioner” Patsy Yang; and Board of Corrections Executive Director

Margaret Egan. Lee also may have intended to sue the New York City Department of Correction

(“DOC”).

       In the Original Complaint, Lee alleged that he and the other plaintiffs were forced into

unsafe living conditions, including by being housed in units without appropriate capacity

limitations to allow for social distancing. (Lee, No. 20 Civ. 8407, ECF No. 2 at 5). Lee also alleged

that prisoners are less than “3–4 inches” apart in sleeping areas and that 50 prisoners in one

housing unit share toilets, sinks, and showers. (Id.) Lee further alleged that certain detainees

have contracted or been exposed to COVID-19 as a result of these conditions. (Id. at 7). The

Original Complaint sought an improvement of conditions, including a reduction in housing

capacity; monetary damages; and the release of detainees who met certain criteria. (Id. at 7–8).

       On November 24, 2020, Lee filed an amended complaint in Lee, 20 Civ. 8407, which Evans

also signed as a new plaintiff. (Id. ECF No. 14 (the “Lee Amended Complaint”)). At Magistrate

Judge Aaron’s direction, the claims of the new plaintiffs were severed from Lee’s action and

opened as new separate civil actions; Lee’s Amended Complaint was docketed in each of the



                                                 2
           Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 3 of 13




severed actions, including this one. (No. 20 Civ. 8407, ECF No. 19; No. 20 Civ. 10124, ECF No. 2).

Lee’s Amended Complaint provides fewer details than the Original Complaint and does not

specify how the Defendants violated any of the Plaintiffs’ constitutional rights.

                                           II.     DISCUSSION

A.        DOC

          The Original and Lee’s Amended Complaints list the DOC as a Defendant in their captions.

Whether Evans intended to sue this agency is unclear, but in any event, the DOC, as an agency of

the City of New York, is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll

actions and proceedings for the recovery of penalties for the violation of any law shall be brought

in the name of the city of New York and not in that of any agency, except where otherwise

provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also

Emerson v. City of New York, 740 F. Supp. 2d 385, 395 (S.D.N.Y. 2010) (“[A] plaintiff is generally

prohibited from suing a municipal agency.”). Accordingly, in his Second Amended Complaint,

Evans is directed to only name proper defendants other than the DOC.

B.        Remaining Defendants

          To state a claim under 42 U.S.C. § 1983, Evans must allege both that: (1) a right secured

by the Constitution or laws of the United States was violated, and (2) the right was violated by a

person acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49

(1988).

          If Evans was a pretrial detainee at the time of the events giving rise to his claims, his claims

arise under the Due Process Clause of the Fourteenth Amendment. If he was a convicted prisoner,

his claims arise under the Cruel and Unusual Punishments Clause of the Eighth Amendment. Bell




                                                     3
         Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 4 of 13




v. Wolfish, 441 U.S. 520, 535 n.16 (1979); Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). Under

either standard, he must plead two elements to state a plausible claim for relief: (1) an “objective”

element, which requires a showing that the challenged conditions of his confinement are

sufficiently serious, and (2) a “mental” element, which requires a showing that an officer acted

with at least deliberate indifference to the challenged conditions. Darnell, 849 F.3d at 29–33.

       The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (quoting

Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and LaReau v. MacDougall, 473 F.2d 974, 978

(2d Cir. 1972)); see also Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison official’s ‘deliberate

indifference’ to a substantial risk of serious harm to an inmate violates the Eighth Amendment.”).

“[P]rison officials violate the Constitution when they deprive an inmate of his basic human needs

such as food, clothing, medical care, and safe and sanitary living conditions.” Walker, 717 F.3d at

125 (internal citations omitted).

       The second element – the “subjective” or “mental” element – varies depending on

whether a plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege

that a correction official “‘kn[ew] of and disregard[ed] an excessive risk to inmate health or safety;

the official must both [have been] aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also [have] draw[n] the inference.’” Darnell,

849 F.3d at 32 (quoting Farmer, 511 U.S. at 837). A pretrial detainee must allege “that the

defendant-official acted intentionally to impose the alleged condition, or recklessly failed to act



                                                  4
          Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 5 of 13




with reasonable care to mitigate the risk that the condition posed to the pretrial detainee even

though the defendant-official knew, or should have known, that the condition posed an excessive

risk to health or safety.” Id. at 35. The mere negligence of a correction official is not a basis for a

claim of a federal constitutional violation under Section 1983. See Daniels v. Williams, 474 U.S.

327, 335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986).

         Because Lee’s Amended Complaint may not contain sufficient facts to state a claim under

these standards, the Court directs Evans to file a Second Amended Complaint. Evans’s Second

Amended Complaint should allege whether he is a pretrial detainee, which housing unit(s) he is

or has been assigned to during the relevant time period, and the specific conditions within those

units that he contends violate his constitutional rights. For example, if Evans asserts that the

Defendants failed to comply with capacity restrictions or other precautionary measures intended

to prevent the spread of COVID-19, he should allege any facts suggesting that such failures

resulted in a substantial risk of serious harm to him, and that the defendants were deliberately

indifferent to the risk of serious harm to his safety or health. If Evans names individuals as

Defendants, he must allege facts regarding their personal involvement in the alleged violations of

his rights. Further, if Evans is seeking release as a remedy, he must include individualized

allegations regarding the basis for such relief.

C.       Leave to Amend

         The Court grants Evans leave to file a Second Amended Complaint to detail his claims.

First, Evans must name as the defendant(s) in the caption 1 and in the statement of claim those



1
 The caption is located on the front page of the complaint. Each individual defendant must be named in the caption.
Plaintiff Evans may attach additional pages if there is not enough space to list all of the defendants in the caption. If
Plaintiff Evans needs to attach an additional page to list all defendants, he should write “see attached list” on the


                                                           5
          Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 6 of 13




individuals who were allegedly involved in the deprivation of his federal rights. If Evans does not

know the name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe” in

both the caption and the body of the second amended complaint. 2 The naming of “John Doe” or

“Jane Doe” defendants, however, does not toll the three-year statute of limitations period

governing this action and Evans shall be responsible for ascertaining the true identity of any “John

Doe” or “Jane Doe” defendants and amending his complaint to include the identity of any “John

Doe” or “Jane Doe” defendants before the statute of limitations period expires. Should Evans

seek to add a new claim or party after the statute of limitations period has expired, he must meet

the requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

        In the statement of claim, Evans must provide a short and plain statement of the relevant

facts supporting each claim against each Defendant named in the Second Amended Complaint.

Evans must also provide the addresses for any named Defendants. To the greatest extent

possible, Evans’s Second Amended Complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Evans’s case, including what
           each Defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;

        e) describe how each Defendant’s acts or omissions violated Evans’s rights and describe
           the injuries Evans suffered; and



first page of the second amended complaint. Any defendants named in the caption must also be discussed in Evans’s
statement of claim.
2
 For example, a defendant may be identified as: “Correction Officer John Doe #1 on duty on August 31, 2020, at the
Sullivan Correctional Facility clinic, during the 7 a.m. to 3 p.m. shift.”



                                                        6
          Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 7 of 13




         f) state what relief Evans seeks from the Court, such as money damages, injunctive relief,
            or declaratory relief.

         The Second Amended Complaint must tell the Court: who violated Evans’s federally

protected rights; what facts show that his federally protected rights were violated; when such

violation occurred; where such violation occurred; and why Evans is entitled to relief. Because a

Second Amended Complaint will completely replace, not supplement, the Original and Lee’s

Amended Complaints, any facts or claims that Evans wishes to maintain must be included in the

Second Amended Complaint.

                                        III.   CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Evans and note service on the

docket. Evans is granted leave to file a Second Amended Complaint that complies with the

standards set forth above. Evans must submit the Second Amended Complaint to this Court’s Pro

Se Intake Unit within sixty (60) days of the date of this order, which is April 12, 2021, caption the

document as an “Second Amended Complaint,” and label the document with docket number

1:20-CV-10124 (GBD) (SLC). A Second Amended Civil Rights Complaint form is attached to this

order. No summons will issue at this time. If Evans fails to comply within the time allowed, and

cannot show good cause to excuse such failure, the Court will recommend dismissal of this action

for failure to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).


Dated:          New York, New York                    SO ORDERED
                February 9, 2021



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge



                                                  7
          Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 8 of 13




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 9 of 13




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
        Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 10 of 13




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
        Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 11 of 13




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 12 of 13




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 1:20-cv-10124-GBD Document 10 Filed 02/09/21 Page 13 of 13




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
